           Case 2:20-cv-05737-WB Document 8 Filed 01/19/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TOM BOMBADIL,                               :
     Plaintiff,                             :
                                            :
      v.                                    :      CIVIL ACTION NO. 20-CV-5737
                                            :
CAROL K. LADEN, et al.,                     :
    Defendants.                             :

                                           ORDER

      AND NOW, this 19th day of January, 2021, upon consideration of Plaintiff Tom

Bombadil’s Motion to Proceed In Forma Pauperis (ECF No. 6), and pro se Amended Complaint

(ECF No. 4) it is ORDERED that:

      1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

      2.      The Complaint and Amended Complaint are DEEMED filed.

      3.      The Amended Complaint is DISMISSED for the reasons in the Court’s

Memorandum as follows:

              a. Claims dismissed for lack of standing and for lack of jurisdiction are

                 DISMISSED WITHOUT PREJUDICE; and

              b. The remainder of Bombadil’s claims are DISMISSED WITH PREJUDICE.

      4.      The Clerk of Court shall CLOSE this case.

                                            BY THE COURT:

                                                           /s/Wendy Beetlestone, J.

                                            WENDY BEETLESTONE, J.
